ORDER
The Director of Lawyers Professional Responsibility filed with this court a petition alleging that the respondent Richard A. Sand had engaged in conduct subjecting him to professional discipline. Following the filing of an answer by the respondent, the matter was referred to a referee appointed by this court. Before the matter could be heard and before the referee could make findings, the Director and the respondent entered into a stipulation. By the terms of the stipulation, the respondent withdrew his answer to the petition and unconditionally admitted all of the allegations of the petition. Because of that admission, it has been established that the respondent improperly disbursed funds from his trust account, comingled nonfidu-ciary funds in his trust account, and although he had failed to adequately maintain required financial books and records, had certified to the Minnesota Supreme Court that he had, in fact, done so. It was neither alleged by the Director nor admitted by the respondent that such comingling had been intentional or that there had been any misappropriation of funds. Likewise, by the stipulation the respondent admitted that he misrepresented to the Minnesota Attorney General’s office that he had not been paid any legal fees by a certain corporation in which he was interested. In fact, he had been paid more than $20,000 by the corporation. Finally, in the stipulation the respondent admitted that he had failed to timely comply with request from the Director’s office for information and documents. The Director and the respondent join in recommending to this court that appropriate discipline would consist of a short term suspension followed by successful completion of a written examination as may be required for the admission to practice of law by the State Board of Law Examiners on the subject of professional responsibility, and the payment of costs and disbursements.
The court having considered the petition and the stipulation now adopts the recommendation of the parties and ORDERS:
*1081. The respondent Richard A. Sand is hereby suspended from the practice of law for a period of 30 days commencing on the 27th day of October, 1988.
2. That while the requirements for reinstatement pursuant to Rule 18, Rules on Lawyers Professional Responsibility, are waived by the court, the respondent shall successfully complete the written examination required for the admission of the practice of law by the State Board of Law Examiners on the subject of professional responsibility within one year from the date of this order, or alternatively, shall successfully complete within one year of the date of this order an equivalent program of study as approved by the Director.
3. The respondent agrees to the imposition and to pay $750 in costs pursuant to Rule 24(a), Rules on Lawyers Professional Responsibility, and, additionally, respondent shall pay the Director’s costs and disbursements within the meaning of Rule 24(b), Rules on Lawyers Professional Responsibility.
4. Upon the filing of this order, the respondent shall immediately comply with the requirements of Rule 26, Rules on Lawyers Professional Responsibility.